Citation Nr: 1708007	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript of the hearing has been associated with the claims file.

In February 2016, this matter was remanded for further development.

The Board observes that in December 2016 correspondence, the Veteran requested a Motion to Advance his appeal on the Board's Docket (AOD).  While there is no AOD ruling letter, this is an AOD grant. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina from 1985 to 1987.

2.  The Veteran has Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome.

3.  The Veteran's Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome is due to exposure to contaminated water at Camp Lejeune, North Carolina during service.



CONCLUSION OF LAW

The criteria for service connection for Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome have been met.  38 U.S.C.A. §§ 101 (16), 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein as to entitlement to service connection for Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, the evidence of record must demonstrate: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  Indeed, 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases:  Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and, Parkinson's disease.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  As the Veteran's claim has been pending since 2009, this amendment applies to his claim.

The Veteran contends that his lymphoma disability diagnosis includes myelodysplastic syndrome and that he by extension should be granted service connection on a presumptive basis under 38 C.F.R. § 3.309.  Upon review of the evidence, the Board finds that the Veteran has been diagnosed with myelodysplastic syndrome and that service connection is warranted.

Review of the claims file reveals that the Veteran was separated from service at Camp Lejeune in July 1987 and the Veteran contends that he was stationed at Camp Lejeune from 1985 to 1987.  VA treatment records dated from December 2016 to January 2017 document the Veteran's disease includes myelodysplastic syndrome.  As myelodysplastic syndrome falls within the presumptive list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987 under 38 C.F.R. §§ 3.307 and 3.309, the Board finds that service connection is warranted on a presumptive basis.


ORDER

Service connection for Nodular Sclerosing Hodgkin's disease with myelodysplastic syndrome is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


